DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed March 1, 2021 concerning the previous obviousness rejections have been fully considered but are not persuasive for the reasons explained below.
	Concerning amended claim 1, specifically concerning features which are absent from Hargrove but were added by the secondary reference, Kraus I, Applicant presents the following remarks:

    PNG
    media_image1.png
    171
    699
    media_image1.png
    Greyscale

The Examiner respectfully disagrees. Kraus I teaches an electrode (12 in FIG. 4a, or 30 in FIG. 5) having an insulating coating (28 in FIG. 4a or 38 in FIG. 5) extending along at least a portion of an exterior of the electrode (seen in FIGS. 4a and 5) and adjacent the area of interest (again seen in FIGS. 4a and 5) such that insulating material alters the current flow through the area of interest (the insulating portions necessarily affect how current is delivered to the area of interest, since no current will pass directly through the insulating 
	Concerning amended claim 13, Applicant argues that Hargrove and Kraus I, considered alone or in combination, describes or suggests inserting a second electrode into the patient at a predetermined distance from a first electrode, wherein the second electrode is a ground electrode. The Examiner respectfully disagrees. The rejection specifically addresses both of this limitations. Hargrove teaches a second ground electrode, and Kraus I teaches multiple electrodes inserted into a patient at a predetermined distance, and the rejection explains why/how it would have been obvious to combine the references to obtain both of these limitations. Therefore, Applicant’s argument is not persuasive. Applicant further argues that Kraus II also fails to teach these limitations, but this argument is moot in view of the fact that Kraus II is not being used in the rejection to show these limitations.
	Still concerning amended claim 13, with respect to the second set of rejections over Kraus I in view of Daniel in view of Kraus II, upon further consideration and in view of the most recent claim amendments, these rejections are withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0030476 to Hargrove (hereinafter “Hargrove”) in view of US Patent No. 3,918,440 to Kraus (hereinafter “Kraus I”).
Regarding Claim 1, Hargrove teaches:
A system to deliver a current to an area of interest of a subject (see, e.g., “electrical tissue stimulation” in the abstract; also see, e.g., the system of FIG. 13), the system comprising: 
a power source (see, e.g., battery 108 and/or external power source 105 in FIG. 13); 
a controller electrically coupled to the power source (see, e.g., processor 103 and/or external computing device 102 in FIG. 13); 
at least one first electrode (see, e.g., the electrodes 122 connected to stimulation leads 121 in FIG. 13) electrically coupled to the controller (visible in e.g. FIG. 13); and 
at least one second ground electrode (see, e.g., electrode 122 connected to ground lead 120 in FIG. 13) electrically coupled to one of the power source and the controller (visible in e.g. FIG. 13), the area of interest positioned between the at least one first electrode and the at least one second electrode (see, e.g., “an electrode 122 of any stimulating lead 121 may be adapted to be placed on tissue of a subject near the bone injury. An electrode 122 of a ground lead 20 may be adapted to be further placed on tissue near the bone injury, creating a vector between electrodes 122 that passes through the bone injury” in Para. [0227]); 
wherein the controller is configured to selectively deliver a current flow from the power source to the at least one first electrode such that at least a portion of the current flow is directed through the area of interest to the second ground electrode (see, e.g., Paras. [0195]-[0196] which discuss that a stimulation protocol may be pre-programmed; also see the portion of Para. [0227] cited above).

	Hargove teaches that the invention could be used for e.g. treating bone (see e.g. Para. [0021]: “… enhancing a body's own healing mechanisms … broken bones, injured tissues, post-surgical wounds, cuts, muscle pain associated with strains, and spasms”) fails to specifically teach that the first and/or second electrodes are configured for implanting beneath the skin, or wherein each of the at least one first electrode and the at least one second ground electrode have an exterior surface, the exterior surface of at least one of the at least one first electrode and the at least one second ground electrode having an insulating coating extending along at least a portion thereof such that the exterior surface is configured to alter the current flow through the area of interest.
	Another reference, Kraus I, teaches a similar invention for aiding bone growth (see e.g. “promoting formation of bone material” in the title) including multiple electrodes implanted beneath the skin (see 12 in FIG. 4a and/or 30 in FIG. 5) and in which each electrode has exterior surfaces having insulating coatings which are configured to alter the current flow through the area of interest (see 28 in FIG. 4a and/or 38 in FIG. 5). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Hargrove to utilize implanted electrodes (e.g. either pins or screws) as taught by Kraus I because (1) it would enhance the invention by allowing the placement of the electrodes in closer proximity to the bone tissue to be treated, and/or (2) because it would amount to merely simple substitution of one known electrode type for 

Regarding Claim 2, in the combination above, the electrodes incorporated into Hargrove from Kraus I can be seen to be orthopedic rods and/or pins (see 30 in FIG. 5 of Kraus I) or alternatively bone screws (see e.g. embodiment of FIG. 4a).

Regarding Claim 3, in the combination above, the electrodes incorporated into Hargrove from Kraus I can be bone screws (see embodiment of FIG. 4a). As shown in FIG. 4a of Kraus I, bone screw 12 directs current from the controller and includes a screw thread (visible in FIG. 4a) and an insulating portion (28) extending over at least a portion of the thread (again, visible in FIG. 4a).  

	Regarding Claim 7, see, e.g., Para. [0195]-[0196] of Hargrove. Furthermore, a user would be fully capable of using the system (including inputting commands to the controller in a manually controlled stimulation) to module the current flow according to a predetermined schedule.

	Regarding Claim 8, see, e.g., Para. [0090] of Hargrove. Furthermore, a user would be fully capable of using the system (including inputting commands to the controller in a manually controlled stimulation) to achieve a duty cycle within the claimed range.

	Regarding Claim 9, see, e.g., Para. [0099] and claim 81 of Hargrove. Furthermore, a user would be fully capable of using the system (including inputting commands to the controller in a manually controlled stimulation) to vary the duty cycle over a treatment period.
	
	Regarding Claim 10, a user would be fully capable of using the system (including inputting commands to the controller in a manually controlled stimulation) to monotonically decrease the duty cycle over the treatment period.

	Regarding Claim 11, see, e.g., Para. [0099] and claim 81 of Hargrove.

	Additionally regarding Claims 9-12, it is noted that, as discussed above, Hargrove teaches a controller that can and does modify the duty cycle. Regarding the exact duty cycle used and variations to it over a given treatment, one of ordinary skill in the art at the time of the invention would have found it obvious to engage in routine experimentation to discover the optimal duty cycle and any changes to it needed during treatment. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Hargrove in view of Kraus I, if necessary, to achieve any of the claimed duty cycles or changes in duty cycle because it would merely require routine experimentation.

Claims 4 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hargrove in view of Kraus I in view of US 4,306,564 to Kraus II (hereinafter “Kraus II”).
Regarding Claim 4, Hargrove as modified by Kraus I teaches the limitations of claim 1 as discussed above but fails to teach that each implanted electrode has first and second insulating coated portions having different thicknesses such that a first coating substantially prevents the current flow and a second coating substantially allows the current flow. 
Another reference, Kraus II, teaches a similar invention including an electrode with a variable-thickness semiconductive or insulating layer (see generally Col. 10 lines 15-28). Kraus II teaches in this portion that the insulating layer "controls the voltage effective on the tissue" and teaches that the uniformity of voltage emission along the length of the electrode can be controlled with a variable thickness insulating layer. As one example, Krauss II notes "the semiconductive coating can increase in thickness so as to become increasingly insulating towards the distal end” (see Col. 10 lines 15-28). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Hargrove in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 

Regarding Claim 13, Hargrove as modified by Kraus I teaches the limitations of claim 1 as discussed above (many of which are also found in claim 13); however, Hargrove as modified by Kraus I fails to teach that each implanted electrode has first and second insulating coated portions having different thicknesses. 
Another reference, Kraus II, teaches a similar invention including an electrode with a variable-thickness semiconductive or insulating layer (see generally Col. 10 lines 15-28). Kraus II teaches in this portion that the insulating layer "controls the voltage effective on the tissue" and teaches that the uniformity of voltage emission along the length of the electrode can be controlled with a variable thickness insulating layer. As one example, Krauss II notes (see Col. 10 lines 15-28). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Hargrove in view of Kraus I to use a variable thickness insulating coating, as taught by Kraus II, to create a more specifically customized voltage distribution along the length of the rod to optimally match the desired voltage distribution required for treating the particular bone portion in question. Furthermore, as an additional rationale for the combination, one of ordinary skill in the art as of the filing date of the invention would have found it obvious to engage in routine experimentation to discover the optimal thickness distribution of the variable-thickness insulating coating adapted from Kraus II along the length of the shaft of Hargrove in view of Kraus I. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding Claim 14, Hargrove in view of Kraus I and Kraus II teaches a method as discussed above, but fails to specifically teach that the insulating coating extends between about 50% of the length of the shaft and about 95% of the length of the shaft. However, one of ordinary skill in the art as of the filing date of the invention would have found it obvious to engage in routine experimentation to discover the optimal length of the insulating coating relative to the length of the shaft. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Particularly, one of ordinary skill in the art would recognize that the overall percentage of the shaft covered by the insulating coating would depend on the particular size of bone through which the screws are being inserted and also the size of the specific portion of bone being treated (for example, a thinner bone would generally require a smaller central conducting portion, and a smaller fracture size might require a smaller central conducting portion to achieve the desired treatment result).

Regarding Claim 15, Hargrove in view of Kraus I and Kraus II teaches a method as discussed above but fails to specifically teach that the controller modules the current flow according to a predetermined treatment schedule. However, the Examiner takes official notice that in the field of energy-related therapies (e.g. electric therapy) it was extremely well known to apply the treatment according to a predetermined treatment schedule. Accordingly, it would have been obvious to modify Hargrove in view of Kraus I in view of Kraus II to have the controller modulate the current flow according to a predetermined treatment schedule so that treatment could be particularly tailored to a given patient's individual treatment requirements.

Regarding Claims 16 and 17, it is noted that, as discussed above, Hargrove teaches a controller that can and does modify the duty cycle. Regarding the exact duty cycle used and variations to it over a given treatment, one of ordinary skill in the art at the time of the invention would have found it obvious to engage in routine experimentation to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Hargrove in view of Kraus I in view of Kraus II, if necessary, to achieve any of the claimed duty cycles or changes in duty cycle because it would merely require routine experimentation.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Tuesday, April 13, 2021